           Case 2:20-cv-01813-RFB-DJA Document 1 Filed 09/29/20 Page 1 of 6



1    ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
2    MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 14131
3
     LATISHA ROBINSON, ESQ
4    Nevada Bar No. 15314
     PHILLIPS, SPALLAS & ANGSTADT LLC
5    504 South Ninth Street
     Las Vegas, Nevada 89101
6    (702) 938-1510
     (702) 938-1511 (Fax)
7
     rphillips@psalaw.net
8    mwessel@psalaw.net
     lrobinson@psalaw.net
9
     Attorneys for Defendant
10   Wal-Mart Stores, Inc. dba Wal-Mart
11
                                  UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF NEVADA
13
                                                           Case No.:
14    MARTHA SANCHEZ, an individual,
15                                                         [District Court, Clark County Case No.: A-20-
                           Plaintiff,                      814997-C, Dept. No.: XXVI]
16    v.
                                                           PETITIONER WAL-MART STORES,
17    WAL-MART STORES, INC., a Delaware                    INC.’S PETITION FOR REMOVAL OF
      Corporation doing business as WAL-MART;              CIVIL ACTION
18    DOES I – X, unknown persons; and ROE
      Corporations I-X;
                                                           [JURY DEMAND]
19

20

21          COMES NOW, Petitioner WAL-MART STORES, INC. DBA WAL-MART (hereinafter
22   “Walmart” and/or “Petitioner”), by and through its counsel of record, the law offices of PHILLIPS,
23   SPALLAS & ANGSTADT, LLC, and hereby submit the following Petition for Removal of Jurisdiction
24   to Federal Court:
25                                                    I.
26          Petitioner is a named Defendant in the above-captioned action.
27   ...
28   ...


                                                     -1-
          Case 2:20-cv-01813-RFB-DJA Document 1 Filed 09/29/20 Page 2 of 6



1                                                        II.
2           The above-entitled action was commenced by Plaintiff MARTHA SANCHEZ (hereinafter
3    “Plaintiff”), an Illinois resident, on May 13, 2020 in the Eighth Judicial District in and for Clark County,
4    District of Nevada. Plaintiff served her Summons on Petitioner on the very same date. At that time,
5    Administrative Order 20-13 was in effect in Nevada, which recognized the COVID-19 emergency as
6    constituting “’good cause’ and ‘excusable neglect’ warranting the extension of time in non-essential
7    civil-domestic case types” pursuant to Nevada Rule of Civil Procedure 6(b). Despite the clear provisions
8    of the Administrative Orders in place, Plaintiff nonetheless moved for default against Walmart on June
9    17, 2020. Plaintiff never once served Petitioner with any notice of her intent to take default, let alone
10   any three-day notice of intent to apply for default judgment. Accordingly, Petitioner filed an Answer on
11   July 30, 2020 and a subsequent motion to set aside the ill-taken default on August 3, 2020. After full
12   briefing on the issue, the Court granted Petitioner’s motion to set aside the default on August 6, 2020.
13   The Order granting said motion to set aside default was filed on September 25, 2020 and entered on
14   September 28, 2020. Now, this case is currently pending in that court. True and correct copies of
15   Plaintiff’s operative Complaint and Summons are attached hereto as Exhibits “A” and “B,”
16   respectively. A copy of Petitioner’s Answer is attached as Exhibit “C.” A copy of Petitioner’s original
17   motion to set aside default is attached hereto as Exhibit “D.” A copy of Petitioner’s supplemental
18   motion to set aside default is attached hereto as Exhibit “E.” A copy of the filed order granting
19   Petitioner’s motion to set aside default is attached as Exhibit “F.” A copy of the notice of entry of order
20   to set aside the default is attached as Exhibit “G.”
21          After Petitioner filed their Answer and the ill-taken default was taken by Plaintiff was undone,
22   Plaintiff served a Petition for Exemption from Arbitration on September 4, 2020. A true and correct
23   copy of Plaintiff’s Petition for Exemption from Arbitration (hereinafter “Petition for Exemption”) is
24   attached hereto as Exhibit “H.”
25          Plaintiff’s September 4, 2020, Petition for Exemption is the “first paper” served on Petitioner
26   from which removability may clearly be ascertained as the amount in controversy in this action exceeds
27   $75,000.00. In this Petition for Exemption, Plaintiff stated that she entered and moved for default
28   judgment on July 1, 2020, for $233,051.64. See Exh. H at 1:25-27. At that time, Petitioner was not a


                                                     -2-
           Case 2:20-cv-01813-RFB-DJA Document 1 Filed 09/29/20 Page 3 of 6



1    party to this lawsuit and as stated above, was never served with any post-Complaint document indicating
2    that Plaintiff intended to take default, let alone apply for default judgment. Once it appeared, Petitioner
3    immediately answered and filed an emergency motion to set aside the default. This motion was granted
4    on September 3, 2020 due to Plaintiff’s failure to put Petitioner on notice of her intent to take default,
5    as well as due to Petitioner’s excusable neglect with respect to filing an answer given Administrative
6    Order 20-13’s plain terms.
7           Based solely on Plaintiff’s self-proclaimed statement that she seeks $233,051.64 in damages,
8    Plaintiff’s damages far exceed $75,000.00. As such, the 28 U.S.C. §1446(b)’s $75,000.00 amount in
9    controversy requirement is met and as: (1) a year has not yet passed since Plaintiff filed her Complaint
10   on May 13, 2020; and (2) 30 days have not passed since Plaintiff first served Petitioner with a “paper”
11   indicating she was seeking in excess of $75,000.00, this Petition is timely.
12                                                      III.
13          This Petition is timely filed pursuant to 28 U.S.C. §1446(b).
14                                                      IV.
15          This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. §1332(a) and
16   is one which may be removed to this Court by Petitioner, pursuant to 28 U.S.C. §1441(a).
17                                                       V.
18          Petitioner is informed, believes, and thereon alleges that Plaintiff is, and was at the time this
19   action was commenced, a citizen of the State of Illinois.
20                                                      VI.
21          Petitioner Walmart is, and was at the time this action was commenced, a Delaware corporation
22   with its principal place of business in the State of Arkansas. As such, Petitioner Walmart is a citizen of
23   the State of Delaware and citizen of the State of Arkansas.
24                                                      VII.
25          The above-entitled civil action is for personal and economic damages Plaintiff allegedly incurred
26   after falling at Walmart Store No. 3473 located at 4505 W. Charleston Blvd, Las Vegas, Nevada, 89102.
27   ...
28   ...


                                                     -3-
           Case 2:20-cv-01813-RFB-DJA Document 1 Filed 09/29/20 Page 4 of 6



1                                                      VIII.
2           A copy of Petitioner’s Petition for Removal of Civil Action, seeking removal of the above-
3    entitled action to the United States District Court, District of Nevada, together with a copy of the
4    Summons and Plaintiff’s Complaint, have been deposited with the Deputy Clerk in the County Clerk’s
5    office for the Eighth Judicial District Court in and for Clark County, Nevada.
6                                                       IX.
7           True and correct copies of all pleadings and papers served upon Petitioner in the above-entitled
8    action are filed herewith.
9                                                       X.
10          This Petition is filed with the Court within thirty (30) days after Plaintiff first confirmed in her
11   Petition for Exemption that the amount in controversy exceeds $75,000.00. As stated above, Plaintiff
12   first served Petitioner with a “paper” indicating she was seeking damages totaling $233,051.64 when
13   she served her Petition for Exemption from Arbitration on September 4, 2020. Exhibit “H” at 1:25-27.
14   The Petition for Exemption constitutes the “first paper” that put Petitioner on notice that Plaintiff’s
15   claimed damages clearly exceed the $75,000.00 federal diversity jurisdiction threshold. Therefore,
16   Plaintiff’s anticipated damages undoubtedly meets 28 U.S.C. §1332(b)’s amount in controversy
17   requirement. See 28 U.S.C. §1332(a) (2015); see also Crum v. Circus Circus Enters., 231 F.3d 1129,
18   1131 (9th Cir. 2000)(reversing dismissal for lack of jurisdiction, relying, in part, on estimated future
19   medical expenses to determine that the amount in controversy exceeded the jurisdictional amount); see
20   also Luckett v. Delta Airlines, Inc., 171 F. 3d 295, 298 (5th Cir. 1999)(holding that it was facially
21   apparent from plaintiff’s Complaint that claims exceeded $75,000.00 where plaintiff alleged property
22   damage, travel expenses, an emergency ambulance trip, a six-day hospital stay, pain and suffering,
23   humiliation and a temporary inability to do housework); see also White v. FCI USA, Inc., 319 F.3d 672,
24   674 (5th Cir. 2003)(holding that it was facially apparent that plaintiff’s wrongful termination exceeded
25   $75,000.00 based on the lengthy list of compensatory and punitive damages combined with a claim for
26   attorney fees in her Complaint).
27   ...
28   ...


                                                     -4-
          Case 2:20-cv-01813-RFB-DJA Document 1 Filed 09/29/20 Page 5 of 6



1           As such, it is wholly reasonable that these cumulative claims for damages and diversity of the
2    parties meet the requisite requirements set forth by 28 U.S.C. §1441(b) and 28 U.S.C. §1332.
3                                                  PRAYER
4           WHEREFORE, Petitioner prays that the above-entitled action be removed from the Eighth
5    Judicial District Court in and for Clark County, Nevada, to this Court.
6
                                           DATED this 29th day of September, 2020.
7

8
                                                  PHILLIPS, SPALLAS & ANGSTADT LLC
9

10                                                /s/ Latisha Robinson

11                                                ROBERT K. PHILLIPS, ESQ.
                                                  Nevada Bar No. 11441
12                                                MEGAN E. WESSEL, ESQ.
                                                  Nevada Bar No. 14131
13                                                LATISHA ROBINSON, ESQ.
                                                  Nevada Bar No. 15314
14
                                                  504 South Ninth Street
15                                                Las Vegas, Nevada 89101

16                                                Attorneys for Defendant
                                                  Wal-Mart Stores, Inc. dba Wal-Mart
17

18

19

20

21

22

23

24

25

26
27

28


                                                    -5-
          Case 2:20-cv-01813-RFB-DJA Document 1 Filed 09/29/20 Page 6 of 6



                                       CERTIFICATE OF SERVICE
1

2           I hereby certify that on the 29th day of September, 2020, I served a true and correct copy of the
3    foregoing, PETITIONER WAL-MART STORES, INC. DBA WAL-MART’S PETITION FOR
4    REMOVAL OF CIVIL ACTION, as follows:
5              By facsimile addressed to the following counsel of record, at the address listed below:
6              By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
7    upon which first class postage was prepaid in Las Vegas, Nevada;
8              By Hand Delivery (ROC); and/or
9              By Electronic Filing/Service Notification to:
10

11              ATTORNEY OF RECORD                            PHONE/FAX                   PARTY
        RYAN ALEXANDER, ESQ.                              Phone 702-868-3311              Plaintiff
12      Nevada Bar No. 10845                              Fax 702-822-1133
        RYAN ALEXANDER, CHTD.
13      3017 W. Charleston Blvd., Ste. 58
        Las Vegas, Nevada 89102
14
                                           /s/ Clarissa Reyes
15                      ____        _____ _________________________________
                        An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                   -6-
